Name: Commission Regulation (EC) No 190/1999 of 27 January 1999 opening an invitation to tender for the mobilisation of pigmeat on the Community market with a view to its subsequent delivery to Russia
 Type: Regulation
 Subject Matter: trade;  distributive trades;  Europe;  trade policy;  animal product
 Date Published: nan

 EN Official Journal of the European Communities 28. 1. 1999L 21/14 COMMISSION REGULATION (EC) No 190/1999 of 27 January 1999 opening an invitation to tender for the mobilisation of pigmeat on the Community market with a view to its subsequent delivery to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), and in particular Article 4(2) thereof, Whereas Commission Regulation (EC) No 111/1999 (2) lays down general rules for the application of Regulation (EC) No 2802/98; whereas Article 2(3) of that Regulation lays down that the invitation to tender may cover the determination of the costs of the supply of products to be mobilised on the Community market; whereas the costs of such supply include in particular the price of the product and the costs of packaging and labelling the products to be delivered to the delivery stage laid down in the notice of invitation to tender; Whereas, for the supply operations decided by Regulation (EC) No 2802/98, these provisions should be applied for the supply of 30 000 tonnes of pigmeat, split into 31 lots; Whereas, to make a speedy start to this measure and to comply with competition requirements, a limited number of lots should make use of products governed by a contract under Commission Regulation (EC) No 2042/98 of 25 September 1998 on special conditions for the granting of private storage aid for pigmeat (3), as amended by Regulation (EC) No 2619/98 (4), and which are removed from storage either after the contractual storage period or pursuant to Article 9(4) of Commission Regula- tion (EEC) No 3444/90 of 27 November 1990 laying down detailed rules for granting private storage aid for pigmeat (5), as amended by Regulation (EC) No 3533/ 93 (6); Whereas, in addition to the provisions adopted in Regula- tion (EC) No 111/1999, the specific conditions applying to these supply operations should be laid down, especially as regards quality, packaging and labelling, and provision should be made for the immediate entry into force of this Regulation; Whereas, pursuant to Article 9(5) of Regulation (EC) No 111/1999, the successful tenderer must undergo any controls requested and conducted by agents designated by the recipient country on Community territory; Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying 30 000 tonnes (carcase equivalent) of pigmeat, presenting the characteristics and qualities indi- cated in Annex I, for delivery as a supply operation covered by Article 2(3) of Regulation (EC) No 111/1999, in accordance with that Regulation and this Regulation. Article 2 For a given lot, supply shall comprise: (a) the purchase of the products listed in Annex I, to be mobilised on the Community market and, in the case of fresh products, their processing into frozen prod- ucts; (b) the packaging and labelling of the products in accord- ance with the instructions in Annex I; (c) the supply of the products at the ex-cold store stage in the Community, at the place indicated by the successful tenderer in his tender, loaded on a means of transport and within the time limit laid down in Annex II. The tender shall contain the exact place of taking over (cold store) where all the products making up a single lot must be held. This place must be easily accessible for take over by the transporter. Article 3 The supply of 30 000 tonnes shall be divided into 20 000 tonnes of half-carcases and 10 000 tonnes of fore-ends, split into 31 lots as defined in Annex II. (1) OJ L 349, 24. 12. 1998, p. 12. (2) OJ L 14, 19. 1. 1999, p. 3. (3) OJ L 263, 26. 9. 1998, p. 12. (4) OJ L 329, 5. 12. 1998, p. 9. (5) OJ L 333, 30. 11. 1990, p. 22. (6) OJ L 321, 23. 12. 1993, p. 9. EN Official Journal of the European Communities28. 1. 1999 L 21/15 The first five lots shall consist of products governed by a private storage aid contract under Regulation (EC) No 2042/98. The tenders relating to these lots shall be accompanied by a declaration from the tenderer that the products were governed by private storage contracts. Article 4 1. The tender established in accordance with Regula- tion (EC) No 111/1999 shall be lodged with the interven- tion agency of the Member State in whose territory the place of take over referred to in Article 2 is located, and the address of which is given in Annex III. 2. Tenders relating to half-carcases must specify whether they are with or without head. Tenders that do not include this information will not be entertained. When sending the tenders to the Commission in accord- ance with Article 6(1) of Regulation (EC) No 111/1999, the intervention agencies shall indicate separately the tenders relating to the lots of half-carcases with and without head. 3. In the case of lots for the supply of the same quan- tity of products with the same characteristics, tenders shall be deemed to have been lodged for any one of them. To allow comparison with the prices of half-carcases without head, a coefficient of 1,045 shall be applied to tenders for half-carcases with head. 4. The time limit for lodging tenders shall expire on 8 February 1999 at 5 p.m. (Brussels time). Should a lot not be successfully tendered for by the end of this period, tenders may be submitted for a second period expiring on 15 February 1999 at 5 p.m. (Brussels time). In this case, all the dates in Annex II shall be extended by seven days. Article 5 1. The tendering security shall be EUR 25/tonne for the half-carcases and the fore-ends. 2. The supply security shall be lodged in accordance with Article 7(3) of Regulation (EC) No 111/1999. Article 6 Before submitting a tender, the tenderer must acquaint himself with the health and veterinary conditions of the recipient country. Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1999. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities 28. 1. 1999L 21/16 ANNEX I 1. Products to be supplied ex 0203 21 10 half-carcases with or without head, but without flare fat, foreleg, tail, kidneys or kidney fat, skirt or spinal cord. The lot must comprise either half-carcases with head or half-carcases without head. ex 0203 29 11 fore-ends, without foot but with the knuckle, rind and subcutaneous fat. 2. Characteristic and qualities of the goods The products:  cannot come from the slaughter of breeding sows or boars,  must comply with Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (1),  must be of sound, fair and merchantable quality and come from animals reared in the Community of the previous two months at least. 3. Packaging The products shall be individually packaged in polyethylene or polypropylene, suitable for the packaging of foods, which is at least 0,04 mm thick and, in the case of half-carcases, in sufficiently resistant cotton or synthetic stockinettes, so that the products are fully covered by the said packaging. The fore-ends shall be packed in boxes. 4. Labelling Each individual piece of meat shall be visibly marked EU-2802/98'. Where the products have come from the private storage aid scheme, the packages shall carry a label with this same text, placed in such a way that it cannot be disturbed without damaging it. (1) OJ 121, 29. 7. 1964, p. 2012/64. EN Official Journal of the European Communities28. 1. 1999 L 21/17 ANNEX II Description of the lots Lot No 1: 1 000 tonnes of half-carcases Lot No 2: 1 000 tonnes of half-carcases Lot No 3: 1 000 tonnes of half-carcases Lot No 4: 1 000 tonnes of fore-ends Lot No 5: 1 000 tonnes of fore-ends The products in lots 1 to 5 shall have been governed by a contract for private storage aid in accordance with Regulation (EC) No 2042/98; the time limit for delivery shall expire on 7 March 1999. Lot No 6: 1 500 tonnes of half-carcases Lot No 7: 1 500 tonnes of half-carcases Lot No 8: 1 500 tonnes of half-carcases Lot No 9: 1 500 tonnes of half-carcases Lot No 10: 1 500 tonnes of half-carcases Lot No 11: 1 500 tonnes of half-carcases Lot No 12: 1 000 tonnes of half-carcases Lot No 13: 1 000 tonnes of half-carcases Lot No 14: 1 000 tonnes of half-carcases Lot No 15: 1 000 tonnes of half-carcases Lot No 16: 1 000 tonnes of half-carcases Lot No 17: 1 000 tonnes of half-carcases Lot No 18: 500 tonnes of half-carcases Lot No 19: 500 tonnes of half-carcases Lot No 20: 500 tonnes of half-carcases Lot No 21: 500 tonnes of half-carcases Lot No 22: 1 000 tonnes of fore-ends Lot No 23: 1 000 tonnes of fore-ends Lot No 24: 1 000 tonnes of fore-ends Lot No 25: 1 000 tonnes of fore-ends Lot No 26: 1 000 tonnes of fore-ends Lot No 27: 1 000 tonnes of fore-ends Lot No 28: 500 tonnes of fore-ends Lot No 29: 500 tonnes of fore-ends Lot No 30: 500 tonnes of fore-ends Lot No 31: 500 tonnes of fore-ends The time limit for delivering lots 6 to 31 shall expire on 14 March 1999. EN Official Journal of the European Communities 28. 1. 1999L 21/18 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III  LIITE III  BILAGA III Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen   Ã ¹Ã µÃ Ã ¸ Ã ½Ã Ã µÃ ¹r Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã  µ Ã ½ ÃÃ ±Ã Ã µ µÃ ² Ã Ã µÃ r  Addresses of the intervention agencies  Adresses des organismes dintervention  Indirizzi degli organismi dintervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o  Interventio- elinten osoitteet  Interventionsorganens adresser BELGIQUE/BELGIÃ : Bureau dintervention et de restitution belge Rue de TrÃ ¨ves 82 B-1040 Bruxelles Belgisch Interventie- en Restitutiebureau Trierstraat 82 B-1040 Brussel TÃ ©lÃ ©phone: (32-2) 287 24 11; tÃ ©lex: BIRB. BRUB/24076-65567; tÃ ©lÃ ©copieur: (32-2) 230 2533/280 03 07 BUNDESREPUBLIK DEUTSCHLAND: Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE) Postfach 180203, D-60083 Frankfurt am Main Adickesallee 40 D-60322 Frankfurt am Main Tel.: (49) 69 1564-704/755; Telex: 411727; Telefax: (49) 69 15 64-790/791 DANMARK: Ministeriet for FÃ ¸devarer, Landbrug og Fiskeri EU-direktoratet Kampmannsgade 3 DK-1780 KÃ ¸benhavn V Tlf. (45) 33 92 70 00; telex 151317 DK; fax (45) 33 92 69 48, (45) 33 92 69 23 Ã Ã Ã Ã   Ã  Ã Ã Ã ·Ã ½Ã ¿Ã Ã Ã ¿Ã Ã ¹Ã º  Ã £Ã Ã ±Ã ´ Ã ¿Ã 33 GR-Ã Ã ¸ Ã ½Ã ± 33 Ã ¤Ã ·Ã » Ã Ã Ã ½Ã ¿: 321 23 59, Ã  Ã »Ã µÃ ¾: 221 683 ESPAÃ A FEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria) Beneficencia, 8 E-28005 Madrid Tel.: (34) 913 47 65 00/913 47 63 10; tÃ ©lex: FEGA 23427 E/FEGA 41818 E; fax: (34) 915 21 98 32/915 22 43 87 FRANCE: OFIVAL 80, avenue des Terroirs-de-France F-75607 Paris Cedex 12 TÃ ©lÃ ©phone: (33 1) 44 68 50 00; tÃ ©lex: 215330; tÃ ©lÃ ©copieur: (33 1) 44 68 52 33 IRELAND: Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Ireland Tel. (353 1) 678 90 11, ext. 2278 and 3806 Telex 93292 and 93607, telefax (353 1) 661 62 63, (353 1) 678 52 14 and (353 1) 662 01 98 EN Official Journal of the European Communities28. 1. 1999 L 21/19 ITALIA: AIMA (Azienda di Stato per gli interventi nel mercato agricolo) Via Palestro 81 I-00185 Roma Tel. (39-06) 49 49 91; telex 61 30 03; fax: (39-06) 445 39 40/(39-06) 445 19 58 LUXEMBOURG: Service dÃ ©conomie rurale, section  cheptel et viande 113-115, rue de Hollerich L-1741 Luxembourg TÃ ©lÃ ©phone: (352) 478/443; tÃ ©lÃ ©copieur: 2537 NEDERLAND: Ministerie van Landbouw, Natuurbeheer en Visserij, Voedselvoorzieningsin- en verkoopbureau p/a LASER, Zuidoost Slachthuisstraat 71 Postbus 965 6040 AZ Roermond Tel. (31-475) 35 54 44; telex 56396 VIBNL; fax (31-475) 31 89 39. Ã STERREICH: AMA-Agrarmarkt Austria Dresdner StraÃ e 70 A-1201 Wien Tel.: (431) 33 15 12 20; Telefax: (431) 33 15 1297 PORTUGAL Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola Rua Fernando Curado Ribeiro, n º 4-G P-1600 Lisboa Tel.: (351-1) 751 85 00; telefax: (351-1) 751 86 15 SUOMI/FINLAND: maa- ja metsÃ ¤talousministeriÃ ¶ Ministry of Agriculture and Forestry Department of Agricultural Policy/Intervention Unit Mariankatu 23, PL 232 FIN-00171 Helsinki Puh: (358) 0160 01; faksi: (358) 0160 9790 SVERIGE: Statens jordbruksverk  Swedish Board of Agriculture Vallgatan 8 S-551 82 JÃ ¶nkÃ ¶ping Tfn (46-36) 15 50 00; telex 70991 SJV-S; fax (46-36) 19 05 46 UNITED KINGDOM Intervention Board Executive Agency Kings House 33 Kings Road Reading RG1 3BU Berkshire United Kingdom Tel. (44 11 89) 58 36 26 Fax (44 11 89) 56 67 50